UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 2, 2011 SFN GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 1-11997 36-3536544 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2050 Spectrum Boulevard Fort Lauderdale, Florida 33309 (Address, including zip code, of principal executive offices) Registrants telephone number, including area code: (954)308-7600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On February 2, 2011, SFN Group, Inc. issued a press release announcing its results of operations for the fourth quarter ended December 26, 2010. A copy of the press release is furnished as Exhibit99.1 to this Form 8-K. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits 99.1 Press Release, dated February 2, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPHERION CORPORATION Date: February 2, 2011 By: /s/ Roy G. Krause President & Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press Release, dated February 2, 2011
